Citation Nr: 1525871	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected psychiatric disability, including PTSD, adjustment disorder, and anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to August 1988, from February 2001 to February 2004, and from February 2004 to August 2006.  The periods of service from July 1987 to August 1988 and from February 2004 to August 2006 were deemed dishonorable for VA benefits purposes in a February 2010 administrative decision.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2013 rating decisions of the North Little Rock, Arkansas and Des Moines, Iowa Department of Veteran Affairs (VA) Regional Offices (ROs), respectively.  These decisions, in pertinent part, granted service connection for residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy (rated 10 percent) and PTSD (rated 30 percent), from August 21, 2007.  At the Veteran's request, a February 2015 videoconference hearing was scheduled, which the Veteran failed to report to; his hearing request is therefore considered withdrawn.

In the decision that follows, the Board grants service connection for the Veteran's anxiety disorder and adjustment disorder on the basis that they must be considered as part and parcel of the Veteran's psychiatric disability for which he seeks a higher rating (currently solely characterized as PTSD) in accordance with Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of that, the Board notes that the increased rating analysis below considers a broader psychiatric disability that includes PTSD, anxiety disorder, and adjustment disorder.

The issues of an increased rating for residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the symptoms of the Veteran's adjustment disorder and anxiety disorder, and the resultant occupational and social impairment, is indistinguishable from those of his service-connected PTSD, and his adjustment disorder and anxiety disorder must be considered together with his PTSD.

2.  Depressive disorder was not diagnosed or manifested during service, and is not related to his military service/stressors therein; it is not shown or alleged that the Veteran's alcohol dependence is secondary to a service-connected disability; depressive disorder has been expressly dissociated from his service-connected psychiatric disability. 

3.  The Veteran's service-connected psychiatric disability is not productive of occupational and social impairment with reduced reliability and productivity; at no point has it been shown to produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for adjustment disorder and anxiety disorder (as part of his service-connected psychiatric disability) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

2.  Service connection for depressive disorder, personality disorder, and alcohol abuse are not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

2.  A rating in excess of 30 percent is not warranted for service-connected psychiatric disability (to include PTSD, anxiety disorder, and adjustment disorder).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The Veteran's increased rating claim for PTSD is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  By correspondence dated in August 2007 and March 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the April and November 2013 SOCs.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, including VA treatment records as well as Social Security Administration (SSA) records.  A VA examination was conducted in conjunction with this appeal in June 2012; the report of that examination noted all the pertinent findings and features of his psychiatric disabilities needed to apply the relevant rating criteria, and all medical opinions therein are supported by a complete rationale reflecting consideration of the record and familiarity with the relevant medical history.  Notably, the Veteran has not alleged that his PTSD has worsened since that examination, or that any pertinent records remain outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Psychiatric Disabilities
	
The Veteran contends that, aside from his service-connected PTSD, he also has other psychiatric conditions that are related to his military service or stressors therein.  He also contends that an initial rating in excess of 30 percent is warranted for his service-connected PTSD.

The Veteran's STRs do indicate, as he has alleged at times, that he sought some form of psychiatric counseling during service.  However, there is nothing specific regarding complaints, treatment, or diagnoses related to a psychiatric disability.  Nonetheless, the Board notes that the AOJ has conceded that the Veteran experienced certain fear-related stressors during his service in Southwest Asia, as such was the basis of the March 2013 grant of service connection for PTSD.

In May 2007, VA records show he had an irritable mood with congruent affect, had slightly pressured speech, and impaired insight and judgment.  A Global Assessment of Functioning (GAF) score of 52 was assigned.  The Veteran filed the current claim in August 2007.  In a September 2007 statement, the Veteran indicated that he began experiencing "PTSD symptoms" after his tour in Southwest Asia.  A contemporaneous statement indicated he was unable to maintain a job because he was easy to anger and frustration, had restless nights due to his dreams, and could not stay on a normal sleep schedule.  In October 2007, the Veteran stated that he angered easily with little to no provocation, and was constantly depressed or moody.  In November 2007, he stated that he was unable to keep a steady job due to his anger and mood swings.  VA treatment records from that month indicate he was diagnosed with adjustment disorder.  He also reported that he avoided crowd, was easily startled, and had poor sleep at night, but was able to sleep during the day because he felt safer then.  He endorsed flashbacks of being "on patrol" at night.  At the time, he was able to enjoy things such as playing with his stepchildren, spending time with his father, and playing cards with friends.  On mental status evaluation, he was well-groomed, calm, polite, had normal speech and thought processes, a euthymic mood with affect in the normal range, and intact insight and judgment.  He denied any hallucinations, delusions, or suicidal or homicidal ideation.  There were no signs of tremors or dyskinesia.  A Global Assessment of Functioning (GAF) score of 70 was assigned.

In December 2007, VA records show the Veteran reported decreased irritability and a stable mood, but that he couldn't remember names very well.  At the time, he was working three days a week as a customer service representative.  He stated that he had been married four times.  He denied anxiety, and stated that he was awoken by dreams of combat.  On mental status evaluation, he had a euthymic mood and congruent affect, was well-groomed and neat, and had no signs of altered thoughts.  He was slightly depressed, but denied any suicidal or homicidal ideation.  He was diagnosed with PTSD, and assigned a GAF score of 56.

In January 2008, VA records show the Veteran's mood and affect were not congruent with someone who has depression, and a depression screen was negative.  In February 2008, the Veteran reported he was very angry and irritable.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  At the time, he said he had restless sleep for five to six hours per night, but later that day reported restless sleep for four to five hours per night.  In March 2008, he reported that he was divorcing his wife at the time, and that he was recently fired after being rude to a customer.  Although he was asked to return to work, he decided instead to move to live with his son and previous girlfriend.  In August 2008, VA records note he was still irritable, though only mildly, and had congruent affect, mildly accelerated speech, fair insight, and mildly impaired judgment.  A GAF score of 58 was assigned.  In September 2008, the Veteran reported daily irritability and bizarre dreams.  VA records note that he had moderately irritable mood and affect and mildly accelerated speech.  A GAF score of 56 was assigned.  In November 2008, VA records note the Veteran's mood was somewhat irritable with congruent affect and he denied suicidal or homicidal ideation and hallucinations, but had some memory problems.  

In March 2009, VA records show a positive depression screen, and a diagnosis of such with referral to mental health.  In April 2009, the Veteran reported a little depression with a history of temper problems during service (in May 2004) which led to seeing a base psychiatrist.  He reported being unemployed since March 2008, and that he had been operating as a "stay-at-home dad."  He said that he was fired from his last job because he was "more into caring for [his] employees than the bottom dollar."  The record also indicates that his psychiatric treatment plan improved his sleep from two to four hours per night to six to eight hours per night.  On mental status evaluation, he was neatly groomed, had calm speech, an "ok" mood with euthymic affect, and denied suicidal or homicidal ideation, hallucination, and delusions.  Thought processes were normal.  He was diagnosed with PTSD.  A December 2009 "buddy" statement from fellow service member reported the Veteran had told her about his psychiatric issues during service, but indicated that he was told by a superior officer that he should not report it.  The statement indicated that, at the time, it appeared that the Veteran feared some form of retribution for reporting any psychiatric concerns.

In March 2010, VA records show the Veteran was having mood swings and anger, a highly impulsive and erratic way of managing his life, but no evidence of formal mood disorder or thought disorder.  A GAF score of 60 was assigned.  In April 2010, the Veteran was alert and oriented, somewhat depressed, engaged, and neatly groomed and clean.  In January 2011, VA records indicate the Veteran denied suicidal or homicidal ideation and normal judgment.  A GAF score of 57 was assigned.  In April 2011, the Veteran reported he was a stay at home dad who lived with his wife and two sons.  He said that he previously drank heavily until about 2006, when his younger son was born.  The examiner noted that he definitely has a "highly impulsive and erratic way of managing his life," and on mental status evaluation he was calm and friendly.  There was no evidence of formal mood or thought disorder, though he did report being terribly depressed (but did not appear so).  He denied any risk of harm to himself or others.  At the time, he was diagnosed with an adjustment disorder not otherwise specified (NOS), alcohol dependence in remission, and a personality disorder NOS.  A GAF score of 55 was assigned.  Later in April, records indicate he had difficulty falling asleep but, once he did, he was "dead to the world."  At the time, he sought to change his medication to try and attain a more normal sleep schedule because he took his role as a father seriously, and needed to be awake and functional during the day.  In May 2011, there is a notation of transient suicidal ideation in the record.  He also complained of decreased motivation, long and short term memory problems, possible mild dissociative symptoms while driving, and increased hypervigilance behaviors (repetitive checking of locks at home and in cars).  He also complained of a decreased relationship satisfaction with the mother of his five year old son, and was frustrated frequently due to his inability to find a job.  Active symptoms of anxiety and depression were noted, and a GAF score of 51 was assigned.  At the time, the Veteran indicated he had joined the MOVE program. 

In June 2011, the SSA conducted several psychiatric consultations in conjunction with a claim seeking disability benefits.  One report noted the Veteran endorsed depression four to five times a week.  On mental status evaluation, he was found to be cooperative with a normal mood and affect, logical thought processes, homicidal ideation on occasion, a history of suicidal ideation, some reports of auditory hallucinations (described as hearing voices of his fallen friends about once or twice a week), effective communication, and no remarkable problems of attention, concentration, or persistence.  The examiner noted that he could perform most activities of daily living (ADLs) adequately, as well as basic cognitive tasks required for basic work-like tasks.  The examiner indicated the Veteran's GAF score was between 55 and 65.  On separate June 2011 SSA evaluation, the Veteran was found to be capable of unskilled work in a setting where interpersonal contact is incidental to work, complexity is learned and performed by rote action, with few variables and little judgment, and supervision was simple, direct, and concrete.  

In July 2011, Vaughn DeCoster, a VA master of social work (MSW) reported that the Veteran had been treated at the VA Community Based Outpatient Clinic in Fort Smith for adjustment reaction, PTSD, and alcohol dependence.  Symptoms of his PTSD included stress, anxiety, feeling sad or depressed, anger or temper problems, mood changes, loss of short-term memory, feelings of panic, weight gain, and insomnia (less than six hours per day of sleep, with more in the day than at night), but also periods of sleeping too much, conflict with children and family (with a history of four marriages, all ending in divorce), communication problems, and difficulty thinking clearly.  He also indicated the Veteran could not keep a job because he couldn't "deal with civilians."  DeCoster indicated the Veteran's average GAF score over the past three months was 53, with a low of 50 and a high of 55.

On August 2011 VA mental status evaluation, he had normal appearance and behavior, a "typical" mood, affect within the normal range, normal speech, and logical and goal-directed thought processes.  He denied any suicidal or homicidal ideation or hallucinations.  A GAF score of 55 was assigned.

On August 2011 SSA evaluation, he was diagnosed with PTSD, with a GAF score of 48.  The highest GAF score in the past year was noted as 51.  The examiner indicated his symptoms included anxiety, depression, hypervigilance, anger, insomnia, social avoidance, anhedonia, decreased energy, feelings of guilty and worthlessness, impaired impulse control, persistent disturbances of mood and affect, intense and unstable interpersonal relationships, impulsive and damaging behavior, pressures of speech, and easy distractibility.  The Veteran was deemed to be unable to meet competitive standards in the following categories: regular attendance and punctuality, work in correlation with others, or close to others without being distracted, completing normal work days or weeks without interruptions from psychiatric symptoms, getting along with others without distracting them or exhibiting behavioral concerns, interacting appropriately with the general public, dealing with normal work stress.  He was found to be seriously limited in remembering work-like procedures, carrying out very short and simple instructions, maintaining attention for two hour segments, sustaining an ordinary routine without special supervision, accepting instructions and responding appropriately to criticisms, responding appropriately to changes in work routine, understanding and remembering detailed instructions, carrying out detailed instructions, setting realistic goals and making plans independently of others, dealing with stress of semiskilled or skilled work, and maintaining socially appropriate behavior.  He was found to have limited, but satisfactory abilities to understand and remember very short or simple instructions, make simple work-like decisions, perform at a consistent pace, ask simple questions and request assistance, be aware of normal hazards or to take appropriate precautions, adhere to basic standards of neatness and cleanliness, travel in unfamiliar places, and use public transportation.

On September 2011 SSA evaluation, the Veteran reported a history of difficulty with interpersonal relationships, including four divorces and an inability to maintain civilian employment.  He also stated he was depressed every day, had decreased interest in enjoyable activities, low energy, and suicidal thoughts about three to four times a week.  Notably, he reported having formed a plan, but stated he had no intention to carry it out because of his son.  At the time, he lived with his girlfriend.  He stated that he could drive, but engaged in no social groups (except for his monthly VA meetings.  On objective evaluation, the examiner noted appropriate hygiene, cooperative attitude, moderately irritable tone, and depressed mood with irritable and intense affect.  The Veteran also had logical, relevant thought processes that were generally goal-directed with a tendency to focus on details rather than answering questions posed.  His speech was generally normal, though he had to be redirected frequently.  The Veteran reported suicidal ideation at the time, and a history of suicidal and homicidal ideation.  He denied delusions, but reported auditory hallucinations (described as voices of friends who have passed on).  He was alert and oriented.  The examiner diagnosed him with PTSD, major depressive disorder, and personality disorder NOS.  A GAF score of 48 was assigned.  There was moderate interference with day to day functioning, but the Veteran's ability to communicate and interact in a socially adequate manner was markedly affected.  His ability to communicate intelligibly and effective was mildly affected.  The Veteran's psychiatric disability also had a marked effect on his ability to respond to everyday stressors effectively, a moderate effect on his ability to concentrate on basic tasks and his capacity to complete work-like tasks within an acceptable time, and a mild effect on his capacity to sustain persistence in completing tasks.

The Board notes that throughout all SSA evaluations of the Veteran's psychiatric disability, examiners indicated his symptoms and disability picture were largely consistent with the symptoms and impairment reported, and there was no sign of malingering or symptom exaggeration.  

October 2011 VA records show diagnoses of depressive disorder and anxiety disorder, NOS.  At the time, the Veteran was pleasant, cooperative, made good eye contact, felt "abandoned, defeated, inadequate, and miserable" related to his depression, and reported anger problems.  He denied any suicidal or homicidal ideation at the time, clarifying that he had no intent or plan, but often thought about being better off dead.  The examiner indicated he had severe depression, and a GAF score of 55 was assigned. 

On November 2011 SSA evaluation, the Veteran again reported suicidal and homicidal thoughts, with some homicidal plans.  His energy varied and he could not concentrate for long (described as about three hours).  He also reported symptoms of panic attacks (blurred vision, dizziness, difficulty breathing, etc.) with the most recent episode happening one day ago.  The frequency of such episodes was variable, but estimated to be around once a week.  On objective evaluation, the Veteran had normal speech, was appropriately groomed and dressed, made fair eye contact, and was alert, attentive, and superficially cooperative.  His mood was irritable with constricted affect, and his thought process was logical, relevant, goal-and goal-directed, with adequate concentration.  He denied any hallucinations, obsessive behavior, or delusions at the time, but did report homicidal ideations and plans and suicidal ideation.  He had no memory problems.  The examiner diagnosed him with PTSD and assigned a GAF score ranging from 50 to 60.  The Veteran was generally able to perform most tasks and ADLs; he reported doing regular household chores, driving himself, balancing his checkbook, and paying bills.  He had a difficult relationship with his girlfriend and was in contact with his son, but not with his daughter.  He had no contact with his parents and no friends.  The examiner found he was able to communicate in an intelligible, effective, and socially adequate manner.  While he had difficulty with co-workers and supervisors, the examiner found he did have some ability to cope with typical mental and cognitive demands of basic work-like tasks, and had an ability to deal with the public.  He was capable of following instructions.  The examiner also found the Veteran was capable of attending and sustaining concentration on basic tasks, and had some ability to complete work-like tasks within an acceptable time frame.  

November 2011 VA records note a past history of depressive disorder.  The Veteran was found to have a mundane mood with no drive, sleep disturbances, anhedonia, varying degrees of hopelessness, fatigue, weight gain, and normal psychomotor function with some retardation, as he used a cane.  On mental status evaluation, he was well groomed with normal hygiene, was cooperative, and had normal speech, "ok" mood, restricted (but congruent) affect, and normal thought processes.  He denied any suicidal or homicidal ideation, hallucinations, delusions, or paranoia.  He was diagnosed with depressive disorder NOS, and a GAF score of 51 was assigned.  Other November 2011 records indicate the Veteran was still living with his wife and two sons as a stay-at-home dad.  He was again found to have a "highly impulsive and erratic way of managing his life," but was calm and friendly with no evidence of formal mood or thought disorder, or of suicidal or homicidal risks; a GAF score of 60 was assigned.  Later November 2011 VA therapy records indicate the Veteran had separated from the mother of his five year old son, and was frequently frustrated due to his inability to find a job.  He was noted to have adequate judgment for self-care, and no suicidal or homicidal intent.  A GAF score of 55 was assigned.  

In January 2012, VA records show the Veteran was alert and oriented, and reported depression.  He was not suicidal at the time, and his psychosocial status was noted as single, not working, calm, and clean.  Later that month, he said he was staying active in his hobbies.  His judgment was adequate for self-care, and no homicidal or suicidal intent was reported.  A GAF score of 55 was assigned.  Another January 2012 note indicates the Veteran reported struggling with depression and felt like his medication was wearing off, and that he had become "irritable and short-fused."  In February 2012, VA group counseling notes indicate the Veteran participated with appropriate verbal interaction and responses, and no suicidal or homicidal ideation was noted or expressed.  A February 2012 SSA decision indicated the Veteran was not disabled and could still perform certain work, despite his psychiatric disability.  Specifically, it indicated he had mild impairment of his ADLs and moderate difficulty with social functions due to a long history of difficulty getting along with others. 

On June 2012 VA examination, the Veteran was diagnosed with PTSD, depressive disorder, and a personality disorder.  He reported that he was able to drive, goes to the grocery store, generally avoids crowded places, does a few chores at the house, but gets along poorly with his girlfriend and is not a part of any organizations.  He also indicated no funds for hobbies, entertainment, eating out, or travel.  The examiner indicated that the symptoms and impairment of each diagnosis were distinguishable.  Specifically, he indicated that the Veteran's PTSD produced re-experiencing, sensitivity and avoidance of reminders, anger difficulties, anxiety, hypervigilance, sensitivity to startling, and sleep disturbance.  His low moods, suicidal ideation, crying spells, memory difficulties, low energy and motivation, and loss of interest were attributed to his depression, and his highly impulsive and erratic way of managing life, stormy relationship pattern, instability in employment and relationships, and history of problems with authority were attributed to his personality disorder.  Based on his findings, the examiner opined that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  He indicated that half of such impairment was attributable to his PTSD, with the other half attributable to his depression and personality disorder, which he opined were not related to service or to PTSD.  Specifically, he indicated that the Veteran's depression problems first arose in connection with employment and financial problems, and his impulsive behavior and relationship problems were due to his personality disorder, which predated his deployment as part of Operation Iraqi Freedom.

In July 2012, VA records show the Veteran recently started on new medication, but felt agitated and depressed.  On mental status examination, he was adequately groomed, easy to engage, cooperative, and pleasant, alert and attentive, spoke normally, had a euthymic mood, and good insight, judgment, and memory.  There was no evidence of abnormal thought processes or content, or suicidal or violent ideation.  He was diagnosed with PTSD, and a GAF score of 60 was assigned.  Contemporaneous records also show the Veteran was attending a regular outpatient PTSD group at the time, and renewed participation in a Prolonged Exposure (PE) treatment program.  In September 2012, a PE session was noted to have "been characterized by another form of avoidance."  The Veteran was noted to continue credibly denying suicidal or homicidal ideation.  Later that month, the Veteran indicated he was not ready for PE therapy and preferred the regular PTSD group because the mood was lighter and he could interact with other veterans.  The provider noted that this could be a sign of progress, "in that the Veteran could now admit that he was not ready to face a PE regimen rather than having his non-compliant behaviors convey that message for him.  He did not present as particularly distressed."  The Veteran admitted to occasional suicidal ideation under stress, but credibly denied any plan or intent to act on such occasional, fleeting thoughts.

In October 2012, SSA records indicate the Veteran's psychiatric problems in aggregate cause marked restriction on his ability to get and sustain a normal work day or week without frequent interruption from psychiatric symptoms.  October 2012 VA records show the Veteran continued reporting difficulty sleeping.  However, his mood was jovial, and he denied any thoughts to harm himself.  Although he endorsed some thoughts to harm others, he said he had no plans.  Later that month, VA records show he was well groomed, easy to engage, cooperative and pleasant.  He was also alert and attentive, spoke normally, had a euthymic mood, and showed no signs of perceptual disturbances, unusual thought processes or content, and no suicidal or violent ideation.  His insight and judgment were good, and his memory was intact.  A GAF score of 60 was assigned.  

In February 2013, the Veteran continued to report some trouble sleeping, though it seemed to have decreased (i.e., six to seven hours per night with nightmares three or four times a week).  He said his mood was "even keel" on medication, but he continued to have low energy.  He continued to endorse thoughts of self-harm that were "always in the back of [his] mind," but said his son prevented him from carrying them out.  He denied any plans or homicidal ideation.  Later that month, he again said his mood was even keel, and he denied any excessive worries, feeling helpless, worthless, or hopeless, or any excessive behaviors.  He drank about once per month, and spent a lot of time alone.  He enjoyed working in the yard and spending time with dogs.  At the time, he had been living with his fiancé for about a year and endorsed a good relationship.  He was future oriented and denied suicidal or homicidal ideation.  On mental status examination, he was alert and attentive, spoke normally, had an irritable mood, and showed good insight and judgment with an intact memory.  He showed no signs of perceptual disturbances or unusual thought processes or content, and was not found to have clinical evidence of suicidal or violent ideation.  A GAF score of 60 was assigned.

      Service Connection for a Psychiatric Disability (other than PTSD)

As noted above, the Veteran contends that certain non-PTSD "mental hygiene problems" are related to his military service.  Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability."  Id. at 1371, 1381.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board first notes that the record includes diagnoses for depressive disorder, anxiety disorder, adjustment disorder, alcohol dependence, and a personality disorder.  At the outset, there is nothing of record which suggests, nor does the Veteran allege, that his alcohol dependence is secondary to another service connected disability.  Notably, the Veteran never specifically mentions seeking service connection for alcohol dependence, and seems to mostly frame his claim around his feelings of depression and anger issues.  In fact, during his 2012 VA examination, he acknowledged that he drank heavily after returning from his deployment, but reported that he moderated his drinking in 2006, when his son was born, prior to the present appeal period.  Therefore, and considering the ruling in Allen v. Principi, service connection for alcohol dependence is not warranted.  Similarly, the Veteran's personality disorder is not considered a disability under the governing regulations, and therefore may not be service-connected.  Therefore, service connection for his personality disorder is also not warranted.

With respect to the Veteran's depressive disorder, the Board notes that, notwithstanding the Veteran's reports that he sought counseling for anger issues in service, there is no evidence or allegation of specific psychiatric treatment, diagnoses, or complaints during service.  Therefore, service connection for depression is not warranted on the basis that it was first diagnosed in service and has persisted since.  Furthermore, even conceding that the Veteran experienced fear-related stressors during service in Southwest Asia (which are the basis of the AOJ's separate grant of service connection for PTSD), the Veteran must still show that his current depression is medically related to such stressors.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, the only relevant medical opinion in the record is from the June 2012 VA examiner, and indicates that the onset of depression was unrelated to his military service, but rather coincided with employment and financial problems.  Considering the examiner's training, expertise, and his consideration of a thorough medical, social, and occupational history, the Board finds that opinion highly probative.  As there is no other medical evidence related to the etiology of his depression (or any other non-PTSD psychiatric conditions), the June 2012 opinion is also persuasive.  Consequently, service connection for depression, on the basis that it is otherwise related to stressors during service, is also not warranted.  

Turning to the remaining two psychiatric diagnoses in the record (anxiety disorder and adjustment disorder), the Board notes that the June 2012 examiner very clearly concluded that the Veteran's psychiatric impairment is ascribable to PTSD, with the remainder due to his depressive disorder and personality disorder.  However, the examiner does not expressly indicate that the anxiety and adjustment disorders cause separate and distinct impairment from that of his PTSD disability, and such disorders have not been explicitly found to be unrelated to his service or his service-connected PTSD.  As the Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction, his anxiety and adjustment disorders are considered part of his service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, resolving any remaining doubt in the Veteran's favor, service connection for such disorders (as part of his already service-connected psychiatric disability) is warranted.  

	Increased Rating for PTSD

The Veteran also contends that his service-connected PTSD warrants an initial rating in excess of 30 percent, and has specifically sought a rating of at least 70 percent.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Here, the Board has reviewed all evidence of record and finds that, notwithstanding certain reports of more severe symptoms and GAF scores (discussed further below), the severity of the Veteran's psychiatric disability has been largely consistent throughout.  Thus, consideration of "staged" ratings is not warranted.  The Veteran's service-connected psychiatric symptomatology was not representative of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment at any time during the appeal.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

After reviewing the evidence, the Board finds that the symptoms and impairment attributable to the Veteran's service-connected psychiatric disability, to include PTSD, anxiety disorder and adjustment disorder, do not warrant a rating in excess of 30 percent at any time during the appeal.  Initially, the Board notes that, in this case, the record contains evidence adequately differentiating the symptoms associated with the Veteran's service-connected and nonservice-connected psychiatric disorders.  Mittleider, 11 Vet. App. at 182.  

The June 2012 examiner explicitly opined that only "half" of the Veteran's psychiatric impairment is due to his service-connected psychiatric disability, and the remaining half is attributable to his nonservice-connected depressive disorder (due to employment and financial problems leading to his exit from the workforce) and a personality disorder.  He also specifically detailed the symptoms attributable to his service-connected and nonservice-connected psychiatric disorders (depressive disorder and personality disorder).  He reported that the Veteran's depressive disorder is productive of low moods, suicidal thoughts, crying spells, memory difficulty, low energy and motivation, and loss of interest, while his personality disorder is productive of a highly impulsive and erratic way of managing his life, stormy relationship patterns, instability in employment and relationships, and a history of problems with authority figures.  

The June 2012 examiner reported that the symptoms attributable to the Veteran's service-connected psychiatric disability (and not to his unrelated depressive disorder and personality disorder) are re-experiencing, sensitivity to and avoidance of reminders, anger difficulty, anxiety, hypervigilance, easy startle response, and sleep disturbance.  As there is clear medical evidence attributing certain symptoms and the associated impairment to nonservice-connected disorders, such symptoms will not be considered in the Board's analysis.  All the symptoms in the record that were not expressly dissociated from his service-connected psychiatric disability will be considered.  

A higher rating is not warranted.  The Board recognizes that, under Mauerhan, the Veteran need not meet all, most, or even some of the symptoms noted in the rating criteria.  What is critical, rather, is that his service-connected symptoms are of similar frequency, severity, and duration, and overall impairment as those contemplated by the rating in question.  Here, the Veteran's service-connected symptomatology nonetheless matches the vast majority of that contemplated by a 30 percent rating and more closely approximates the frequency, severity, and duration of symptoms considered therein than those of the higher ratings.  Most critically, the evidence demonstrates the Veteran's service-connected psychiatric symptoms, alone, have largely caused no more than mild impairment, with generally normal functioning.  

To be sure, the record certainly confirms the presence of occupational and social deficiencies due to consistent reports of reexperiencing, hypervigilance, anger difficulties, anxiety, sleep difficulty, and social avoidance.  Similarly, it is without question that several treatment records confirm that such symptoms interfere with his ability to function normally every day, and that his personal and work relationships have suffered from time to time.  However, the record also consistently shows that he has been independent in his activities of daily living, been well-groomed, retained adequate judgment for self-care, and maintained interests in recreational activities.  

In so finding, the Board acknowledges that the evidence includes notations of symptoms which resemble those contemplated by ratings in excess of 30 percent under the schedular criteria (i.e., restricted affect, some pressured speech, suicidal ideation, problems with impulsivity, relationship problems, occasional panic attacks, and auditory hallucinations).  However, as noted above, his suicidal thoughts, impulsivity, and relationship problems have been expressly attributed to his nonservice-connected depressive disorder and personality disorder; thus, they are not for consideration in the present analysis.  See Mittleider, 11 Vet. App. at 182.  Further, his depressed mood and memory loss have been expressly attributed to nonservice-connected disabilities.  

While his auditory hallucinations have not been expressly dissociated with his service-connected psychiatric disability, reports of such symptoms are only rarely noted in the record (e.g., in June and September of 2011).  In records preceding, between, and subsequent to those, the Veteran denied any hallucinations.  Notations of restricted affect, slightly pressured speech, and panic attacks are similarly sparse.  Thus, such symptoms do not approximate the frequency, severity, and duration contemplated by the higher rating criteria with which they could arguably be associated (i.e., "flattened affect, "circumstantial, circumlocutory, or stereotyped speech," "panic attacks more than once a week," "near-continuous panic," or "persistent delusions or hallucinations.").  Notably, the Veteran's service-connected disability has not been shown to cause other symptoms associated with higher ratings (e.g., obsessional rituals, abnormal speech, disorientation, periods of violence, or neglect of personal appearance and hygiene), or symptoms of similar nature and resultant impairment.  

Even assuming arguendo that the symptoms discussed above either were not explicitly dissociated from his service-connected disability, or did approximate the frequency, severity, and duration of similar symptoms associated with higher ratings, such factors alone are insufficient to establish entitlement to a higher rating absent a showing of the level of impairment contemplated by such rating.  At the outset, the Board first notes that the preponderance of the evidence is against a finding that the Veteran is totally occupationally or socially impaired due to his service-connected psychiatric disability.  In this regard, the Veteran's has contended that his service-connected disability warrants a 70 percent rating.  

The Veteran has reported on multiple occasions that he left a previous managerial position not due to psychiatric dysfunction, but rather because he valued taking care of employees more than his company's bottom line.  In addition, while he lost his most recent job mentioned in the record because he was rude to a customer, he also voluntarily turned down an offer to return to that position so that he could be with his son and former girlfriend.  Multiple records indicate that he then continued to actively seek employment while acting as a stay-at-home dad, a role he took quite seriously.  Critically, the Board notes that there is a distinction between actual employment and the ability to perform occupational tasks; the fact that the Veteran has not been formally employed for extended periods of time does not per se constitute an inability to perform work-like tasks and functions.  Here, the Board finds that the overall impairment shown (when considering the totality of the evidence) shows that, despite fluctuations in his occupational and social spheres, the Veteran appears generally functions satisfactorily, with routine behavior, self-care, and conversation normal.  Therefore, the Veteran's service-connected psychiatric symptomatology and impairment most closely approximate the disability picture contemplated by a 30 percent rating.

To warrant a 50 percent rating, the Veteran's service-connected symptoms must cause occupational and social impairment with reduced reliability and productivity.  The Board concedes that SSA evaluations indicate that he has at times been unable to follow complex commands, remember basic work-like procedures, work well with others, or was otherwise seriously limited in certain occupational capacities, arguably suggesting more significant occupational and social impairment than the "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily)" contemplated by a 30 percent rating.  However, it is notable that the majority of the impairment noted by SSA examiners appears to be due to the Veteran's problems with authority, mild memory loss, and problems working with others.  In fact, the final February 2012 SSA decision concluded that his impairment was closely associated with a long history of difficulty with interpersonal relationships.  Moreover, the other symptoms expressly noted on SSA evaluations (i.e., depression, anhedonia, decreased energy, feelings of guilt and worthlessness, impaired impulse control, persistent disturbances of mood and affect, intense and unstable interpersonal relationships, impulsive and damaging behavior, suicidal thoughts, etc.) are also predominantly associated with his nonservice-connected depressive and personality disorders.  Only his anxiety, hypervigilance, anger, insomnia, and social avoidance are associated with his service-connected psychiatric disability.  As the symptoms that belie the observed occupational deficiencies have been expressly dissociated with his service-connected psychiatric disability, the resultant impairment is also not for consideration in the present analysis.  Furthermore, even if such impairment was considered, the Board emphasizes that the SSA evaluations considered the impact of Veteran's entire psychiatric disability in the aggregate, and pursuant to Mittleider and based on the findings of the 2012 VA examiner, only half the total impairment caused by his entire psychiatric disability is being considered in the present analysis.  Considering the inapplicability of much of the occupational impairment observed by SSA examiners to the present rating, the Board finds that the preponderance of the evidence weighs against a finding that the symptoms and impairment associated with the Veteran's service-connected psychiatric disability alone (half of the total impairment) more nearly approximate a 50 percent rating.

Similarly, to warrant a higher 70 percent rating, the Veteran must have symptoms similar in frequency, severity, or duration to those contemplated by a 70 percent rating, and such symptoms must be shown to cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Again, while his SSA records certainly reflect significant occupational deficiencies, the weight of evidence does not support a finding of impairment warranting a 70 percent rating.  In so finding, the Board reiterates that, under Mittleider and pursuant to the June 2012 VA examiner's finding, it is limited to consideration of only half of the total impairment caused by all of the Veteran's psychiatric disabilities.  Nonetheless, even if the Board were to consider all of the Veteran's symptoms, deficiencies in most of the above-mentioned areas are not shown.  First, the Board concedes that the Veteran's psychiatric symptoms, regardless of whether they are considered together or separated under Mittleider, are reasonably shown to cause at least some deficiency in his work capacity.  The Veteran is not shown or alleged to be in school, so that area is not for consideration.  With respect to family relations, even assuming arguendo that relationship problems were not attributable to his personality disorder and available for consideration here, the Veteran's circumstances do not represent an overall deficiency in that area; the evidence shows he has most recently been living with his fiancé for a year, reports a good relationship, and is able to conduct most ADLs, runs errands, completes household chores, and manages his finances adequately by himself.  Even considering his past failed relationships, the record reflects he had prolonged periods of reporting good relationships, and took his role as a father seriously.  He enjoyed taking care of household chores like yardwork, playing with his stepchildren, and spending time with his father.  To the contrary, he appears to be able to conduct his daily life and family-related responsibilities rather well.  The Board acknowledges that there is at least one notation of slightly impaired judgment in the record.  However, as he has otherwise been consistently observed to have normal or intact insight and judgment such notation appears to also be an isolated instance, and not reflective of an overall deficiency in judgment.  He has also consistently displayed logical, relevant, and goal-directed thought processes.  To the extent that any memory difficulties may be interpreted as deficiencies in thinking, the Board reiterates that such is a nonservice-connected symptom under Mittleider.  While he has been noted to have depressed mood, such is, again, associated with his nonservice-connected depressive disorder, and is not for consideration here.  Even if it were, the record would only support a finding of deficiencies in mood and work.  Therefore, the evidence does not show that the Veteran's service-connected psychiatric disability or the symptoms thereof cause deficiencies in most areas, and a 70 percent, or higher, rating is not warranted.  
		
The Board notes that the findings above are also consistent with the Veteran's GAF scores of record, which tend to fall between 50 and 65.  Such scores suggest more moderate symptoms and impairment in social occupational, or school functioning.  In contrast, scores from 61 to 70 are reflective of mild impairment while generally functioning normally, with some meaning personal relationships.  Although it may appear, at first blush, that the latter range is more consistent with the criteria for a 30 percent rating (i.e., "occasional decrease in work efficiency...though generally functioning satisfactorily"), the Board once again reiterates that the scores in the record are a global assessment of functioning that considers the entire psychiatric disability, and here the Board may only consider half the impairment reflected therein based on the findings of the 2012 VA examiner.  Thus, the Board finds that there is no basis for finding that the GAF scores of record show the Veteran's service-connected symptoms and associated impairment rise to level of severity contemplated by a 50 percent rating.  Notably, the vast majority of the GAF scores in the record range from 55 to 65.  Only very rarely do scores lower than 55 appear.  Notably, GAF scores have steadily trended towards the higher of the 51 to 60 range, and consistently been at 60 since July 2012.  This is particularly significant because it suggests that the Veteran's overall impairment appears to be on the milder side of the 51-60 "moderate" range, and therefore further indicates that half that impairment yields only mild impairment while generally functioning normally.  

In so finding, the Board is mindful that there are indeed scores reflecting markedly different levels of impairment (48 in August and September 2011, and 70 in October 2007).  However, a contextual analysis of the record shows these scores are vastly inconsistent with GAF scores surrounding them temporally.  For example, the Veteran's GAF score of 70 in October 2007 was preceded by a score of 52 in May 2007 and followed by a score of 56 in December 2007.  Notably, even assuming the October 2007 score is accurate, it would not represent a significantly higher level of functioning, as a score of 70 is still consistent with a 30 percent rating.  His GAF scores of 48 in August and September 2011 were immediately preceded by an earlier August 2011 score of 55, s score of 50 to 55 in July 2011, and a score of 55 to 65 in June 2011.  The low scores were then immediately followed by an October 2011 score of 55.  Furthermore, the Board notes that the August 2011 SSA evaluation which yielded the low score of 48 also noted that the Veteran's highest GAF score in the past year was 51, which is plainly contradicted by the June and July 2011 scores noted above.  Therefore, it is questionable whether that evaluation and associated GAF score were premised on an accurate review of the Veteran's medical record.  Significantly, the objective findings on psychiatric examination in August 2011 and October 2007 do not reflect significantly different symptomatology from the rest of the medical evidence that would justify such dramatic shifts in GAF scores or would support staged ratings.  In light of the above, the Board finds that these anomalous GAF scores are inconsistent with other evidence of record, and are not probative evidence of either sustained or temporary changes in psycho-social functioning.  In that regard, the Board also notes that they are therefore also not sufficient evidence upon which to base the application of "staged" ratings. 
 
Accordingly, the Board finds that, notwithstanding the notations of certain symptoms and findings associated with higher ratings, the Veteran's psychiatric disability is productive of symptoms whose frequency, severity, and duration paint a disability picture with occupational and social impairment that most closely approximates that contemplated by a 30 percent rating.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board acknowledges that the Veteran has certain symptoms not considered in applying the relevant rating criteria (e.g., depressed mood, memory loss, irritability, impulsiveness, suicidal ideation, relationship problems, etc.).  However, as noted above, such symptoms have been shown to be due to other, non-service connected psychiatric disabilities, and therefore are not for consideration.  The symptoms and impairment which have been considered in the Board's analysis (e.g., restricted affect, panic attacks, re-experiencing, hypervigilance, anxiety, etc.) are all contemplated by the rating schedule.  As such, there is no basis for proceeding to the next stage of the Thun analysis.  Even assuming arguendo that the Veteran's symptoms were not contemplated by the rating schedule, there is nothing else suggesting the Veteran has an exceptional disability picture, or that he has suffered any marked interference with employment due to a service connected disability.  In that regard, the Board notes again that the Veteran's history of lost jobs does not appear to have been due in whole or in part to functional impairment secondary to his service-connected psychiatric disability.  Rather, he mentioned leaving one job because he cared more for his employees than financial bottom lines, and voluntarily turning down an offer to return to his most recent position.  In any case, any alleged interference with employment is being contemplated in his claim for TDIU, which is being remanded below.  Therefore, referral for extraschedular consideration is not warranted.



ORDER

The appeal seeking service connection for an anxiety disorder and adjustment disorder is granted.

The appeal seeking service connection for depressive disorder, a personality disorder, and alcohol dependence is denied.

A higher rating is not warranted for the Veteran's service-connected psychiatric disability, to include PTSD, anxiety disorder, and adjustment disorder.


REMAND

Regarding the Veteran's claims seeking higher ratings for his residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy and a TDIU rating, the Board finds that further development is needed.

The Veteran's residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy were last examined in April 2010.  Although there are some SSA records evaluating his right knee, such records are only about a year more recent than the April 2010 VA examination report.  Moreover, there is no opinion in the April 2010 examination report addressing the impact of his residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy on his occupational functioning.  Therefore, a contemporaneous examination is needed.

Finally, the Board notes that the Veteran's claims seeking TDIU is inextricably intertwined with the matter of an increased rating for residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy which is being remanded.  As such, resolution of that matter must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA and private evaluations or treatment the Veteran has received for his residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy.

2. Then, arrange for the Veteran to be examined by a VA orthopedist to determine the current severity of his residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy.  Based on a review of the entire record, examination of the Veteran, and all tests or studies deemed necessary, the examiner should: 

a. Note all pertinent symptomatology related to the Veteran's residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy.  

b. The examiner should also describe the Veteran's functional limitations due to his service-connected residuals of a right anterior cruciate ligament (ACL) repair with partial meniscectomy, to include as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  

A complete rationale must be included for all opinions.

3. The AOJ should then review the record and readjudicate the remaining claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


